Citation Nr: 1121121	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-06 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a claimed bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the RO.  

During the course of the appeal, the Veteran was afforded a hearing at the RO before a Decision Review Officer (DRO) in July 2008.  

The Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC in June 2010 and December 2010.  



FINDINGS OF FACT

1.  The Veteran is found to presented credible lay statements sufficient to establish the presence of symptomatology referable to an increased loss of hearing beginning in and continuing after service.  

2.  The currently demonstrated bilateral hearing loss is shown as likely as not to be due to the Veteran's exposure to elevated noise level in connection with duties during his period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his bilateral hearing disability is due to disease or injury that was incurred in active service.  38 U.S.C.A.§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).
 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2010).

Because the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.  

In a January 2011 notice, the RO notified the Veteran that he was being scheduled for a VA examination and advised him that failure to report for the scheduled examination, without good cause, would result in denial of the claim.  The RO listed examples of good cause that included, but were not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  See 38 C.F.R. § 3.655 (2010).  

A notation in the claims file, dated in January 2011, indicates that the Veteran failed to report to his scheduled VA examination.  However, a VA Form 21-0820, Report of General Information, dated in January 2011, shows that the Veteran did call to cancel his VA examination because he was ill and unable to keep his appointment.  

The Veteran requested that his VA examination be rescheduled and indicated that he would be having foot surgery in February 2011 and would not be available for examination for approximately 6 weeks following the operation.    

However, to avoid further delay, the Board now finds that the Veteran has presented credible assertions and other supporting lay statements that are sufficient to establish a continuity of symptomatology referable to the claimed hearing loss in both ears following his exposure to increased noise levels during his period of active service.  

Moreover, there is competent evidence in the form of a medical statement by the Veteran's treating physician that his severe sensorineural hearing loss was "most likely" due to loud noise exposure in the artillery in service,  

While an earlier VA examination in November 2006 included an opinion that the claimed hearing loss was less likely than not caused by noise exposure during service because the hearing loss noted at entry was not appreciably different at separation from service, the stated rationale did not sufficiently assess the lay statements about the Veteran having increasing hearing problems following his noise exposure during service.  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral hearing disability as likely as not had its clinical onset during service incident to the Veteran's exposure to loud noise in serving with an artillery unit during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for the bilateral hearing loss is granted.  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


